MANDATE

THE STATE OF TEXAS

TO THE 406TH JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 13, 2015, the cause upon appeal to revise
or reverse your judgment between

Texas Mutual Insurance Company, Appellant

V.

Noel Vasquez, Appellee

No. 04-14-00295-CV and Tr. Ct. No. 2013CVT000531D4

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, the
plea to the jurisdiction is GRANTED, and the claims against Texas Mutual
Insurance Company are DISMISSED. The trial court’s December 18, 2013
order titled, “Amended Order on Intervenor’s Motion to Compel
Compensation Carrier to Provide Benefits and Petition for Bad Faith,” is
VACATED. It is ORDERED that Appellant Texas Mutual Insurance
Company of Texas recover its costs of appeal from Appellee Noel Vasquez.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 22, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00295-CV

                                Texas Mutual Insurance Company

                                                     v.

                                            Noel Vasquez

      (NO. 2013CVT000531D4 IN 406TH JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          STEPHEN PAUL CARRIGAN
MOTION FEE                         $10.00   E-PAID          STEPHEN PAUL CARRIGAN
REPORTER'S RECORD                 $295.00   UNKNOWN         GRAVES DOUGHERTY HEARON & MOODY
CLERK'S RECORD                    $207.00   PAID            MARY A. KEENEY
INDIGENT                           $25.00   E-PAID          MARY KEENEY
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          MARY KEENEY
FILING                            $100.00   E-PAID          MARY KEENEY
STATEWIDE EFILING FEE              $20.00   E-PAID          MARY KEENEY


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 22, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853